Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-28679 Commission on April 3, 2008 Registration No. 811-05626 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 43 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. [X] (Check appropriate box or boxes.) SEPARATE ACCOUNT B (Exact Name of Registrant) ING USA ANNUITY AND LIFE INSURANCE COMPANY (Name of Depositor) 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (610) 425-3400 John S. (Scott) Kreighbaum, Esq. ING Americas (U.S. Legal Services) 1475 Dunwoody Drive, West Chester, Pennsylvania 19380-1478 (610) 425-3404 (Name and Address of Agent for Service of Process) As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 11, 2008 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Deferred Combination Variable and Fixed Annuity Contracts EXPLANATORY NOTE Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 43 is to delay the effective date of Post-Effective Amendment No. 42, which was filed on January 18, 2008. We have received and are currently working to address Staff comments, and we will make a filing pursuant to Rule 485(b) at a future date that incorporates our responses to the comments and any required missing information or items. PARTS A, B and C Parts A and C of this Post-Effective Amendment No. 43 incorporate by reference Parts A and C of Post- Effective Amendment No. 42 to Registration Statement on Form N-4 (File No. 333-28679) as filed on January 18, 2008. Part B of this Post-Effective Amendment No. 43 incorporates by reference Part B of Post-Effective Amendment No. 38 to Registration Statement on Form N-4 (File No. 333-28679) as filed on April 17, 2007. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, ING USA Annuity and Life Insurance Company Separate Account B, has duly caused this Post-Effective Amendment to Registration Statement to be signed on its behalf in the City of West Chester, Commonwealth of Pennsylvania, on the 3rd day of April, 2008. SEPARATE ACCOUNT B (Registrant) By: ING USA ANNUITY AND LIFE INSURANCE COMPANY (Depositor) By: Harry N. Stout* President (Principal Executive Officer) By: /s/ John S. Kreighbaum John S. (Scott) Kreighbaum as Attorney-in-Fact As required by the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed by the following persons in the capacities indicated on April 3, 2008. Signatures Officer Titles Harry N. Stout* President (Principal Executive Officer) Chief Accounting Officer Steven T. Pierson* Chief Financial Officer DIRECTORS David A. Wheat* Robert G. Leary* Bridget M. Healy* Thomas J. McInerney* Kathleen A. Murphy* Catherine H. Smith* By: /s/ John S. Kreighbaum John S. (Scott) Kreighbaum as Attorney-in-Fact *Executed by John S. (Scott) Kreighbaum on behalf of those indicated pursuant to Powers of Attorney.
